DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 12/16/2019 has been acknowledged.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.
Status of Application
Claims 1-20 are pending. Claims 1 and 11 have been amended. Claims 2, 4, 6-10, 12, 14, and 16-20 have been withdrawn from consideration. Claims 1 and 11 are the independent claims. Claims 1, 3, 5, 11, 13, and 15 will be examined. This Non-Final Office action is in response to the “Request for Continued Examination with Amendments and Remarks” received on 6/21/2022.

Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 6/21/2022; Applicant's “Amendments and Remarks” have been fully considered. Applicant’s remarks will be addressed in sequential order as they were presented.
With respect to the claim rejections under 35 U.S.C. § 112 (b), applicants “Amendment and Remarks” have been fully considered and were persuasive. Therefore the claim rejections under 35 U.S.C. § 112 (b) have been withdrawn.
Office Note: Due to applicant’s amendments, further claim rejections appear on the record as stated in the above Office Action.
With respect to the claim rejections of Claim 1,3 ,5 11, 13, and 15 under 35 U.S.C. § 102 and 103, applicants “Amendment and Remarks” have been fully considered and are not persuasive.  
Applicant remarks “Cheon performs a deflection control within the subject lane, control of departure from the subject lane or deceleration control based on the acquired width of the obstacle overlapping the subject lane, thereby avoiding the collision event. On the contrary, as recited in amended Claims 1 and 11, the processor uses the at least one control parameter to cooperate with the deviation amount, a speed, a lateral acceleration, and a plurality of state data of the host vehicle to calculate a target speed of the host vehicle. Cheon is silent with the deviation amount, a speed, a lateral acceleration, and a plurality of state data of the host vehicle" and the Office respectfully disagrees.
It remains the Office’s stance that the cited prior art still anticipates the claimed subject matter, as currently presented. Cheon states “The processor 141 may generate a braking signal and a steering signal based on the type information, the position information, and the velocity information of the front obstacles” [Cheon, ¶ 0108] and further discloses TTC and thresholds of braking, thus controlling a host vehicles speed based on measured variables such as location, velocity is clearly disclosed, thus the Office respectfully disagrees.
Applicant remarks “In addition, as recited in amended Claims 1 and 11, a steering wheel, a throttle pedal and a brake force of the host vehicle are controlled based on an intention that the at least one target vehicle turns in a same lane or switches over to another lane, the dynamic trajectory, the at least one control parameter, and the target speed. The intention that the at least one target vehicle turns in a same lane or switches over to another lane and the target speed related to the average speed of vehicles driving in lanes that neighbor the host vehicle are different from the detection of the obstacle in front of a vehicle in an autonomous driving mode recited in Cheon” and the Office respectfully disagrees.
It remains the Offices stance that the cited prior art still anticipates the claimed subject matter. Cheon clearly discloses using a vehicles location and velocity to determine trends, like moving towards or away and from this can control the vehicle. Thus, when a vehicle is moving into a lane or out of a lane, vehicle control is determined and carried out. Further, it appears that applicant is citing a claim limitations that are not in the current claim set. Where in the claims are averages being used? Therefore the Office respectfully disagrees with applicants remarks.
	Applicant remarks “Cheon fails to teach or suggest at least the feature "control a steering wheel, a throttle pedal and a brake force of the host vehicle based on an intention that the at least one target vehicle turns in a same lane or switches over to another lane, the dynamic trajectory, the at least one control parameter, and the target speed", which are recited in Claims 1 and 11” and the Office respectfully disagrees.
It remains the Office’s stance that the cite prior art of record clearly anticipates the claimed subject matter as currently presented and as being interpreted. Therefore the Office respectfully disagrees with applicants remarks. Therefore the Office respectfully disagrees and the claim rejections of Claim 1, 3 ,5 11, 13, and 15 under 35 U.S.C. § 102 remain.
Applicant further remarks that the other independent claims which recite similar features are allowable and the dependent claims are also allowable since they depend on allowable subject and the Office respectfully disagrees. It is the Office's stance that all of the claimed subject matter has been properly rejected; therefore the Office's respectfully disagrees with applicant’s arguments.
It is the Office’s stance that all of applicant arguments have been considered and the rejections remain.
Non-Final Action
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that claims no longer contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). 
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5, 11, 13, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 1, 3, 5, 11, 13, and 15 states “control a steering wheel, a throttle pedal and a brake force of the host vehicle” and it is unclear what types of list this is? How are all three of these carried out at once, such as braking and speeding up at the same time as steering, or is the limitation missing like “at least one thus all three need to be possible but “at least one” is carried out. It makes no sense to brake and speed up at the same time. As currently presented, this limitation is unclear thus indefinite. The Office is going to interpret any possible control of these three options in any order or style as reading on the claims. Appropriate action is required. 
Claim 11 is rejected under the same rational as Claim 1.
Claim 1 states “use the at least one control parameter to cooperate with the deviation amount, a speed, a lateral acceleration, and a plurality of state data of the host vehicle to calculate a target speed of the host vehicle” and this limitation is unclear as to what is being required. There appears to be several variables use to “cooperate” with the control parameter, which is used to control the speed of the vehicle, yet does this mean these variables need to only be measured, or is there a formula being used? As currently presented, what is required is unclear, thus the metes and bounds of the claims are indefinite. The Office is going to interpret any system that measures these types of variables as reading on the claims. Appropriate action is required. 
Claim 11 is rejected under the same rational as Claim 1.
Claims 3, 5, 13, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim and for failing to cure the deficiencies listed above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5, 11, 13, and 15 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Cheon (United States Patent Publication 2020/03191731).
With respect to Claim 1: Cheon discloses “An active safety assistance system for pre-adjusting speed” [Cheon, ¶ 0021, 0143, 0196, 0230, and 0268]; 
“installed on an on-board system of a host vehicle” [Cheon, ¶ 0050-0072 and Figure 1]; 
comprising: a radar” [Cheon, ¶ 0021 and 0067];
“one or more processors” [Cheon, ¶ 0021 and 0067];
 “coupled to the radar and configured to calculate a deviation amount of the host vehicle with respect to a lane center” [Cheon, ¶ 0149, 0234-0255, 0268-0279 and Figures 7, 8, 9a and 9b];
“according to a plurality of environment-sensing data” [Cheon, ¶ 0149, 0234-0255, 0268-0279 and Figures 7, 8, 9a and 9b]; 
“and estimate an other-vehicle trajectory of at least one other vehicle” [Cheon, ¶ 0018, 0027, 0109, 0149, 0234-0255, 0268-0279 and Figures 7, 8, 9a and 9b];
“when the radar detects the at least one other vehicle around the host vehicle” [Cheon, ¶ 0018, 0027, 0109, 0149, 0234-0255, 0268-0279 and Figures 7, 8, 9a and 9b]; 
“fit the other-vehicle trajectory to at least one lane to determine that the at least one other vehicle intends to turn in a same lane or switch over to another lane” [Cheon, ¶ 0018, 0027, 0109, 0149, 0234-0255, 0268-0279 and Figures 7, 8, 9a and 9b]; 
“fit the other-vehicle trajectory to a dynamic trajectory of the host vehicle to generate a fitted result” [Cheon, ¶ 0149, 0234-0255, 0268-0279 and Figures 7, 8, 9a and 9b]; 
“determine whether the at least one other vehicle is used as at least one target vehicle that influences movement of the host vehicle according to the fitted result and an intention of the at least one other vehicle” [Cheon, ¶ 0018, 0027, 0109, 0149, 0234-0255, 0263, 0268-0279 and Figures 7, 8, 9a and 9b]; 
“calculate at least one control parameter when the at least one target vehicle exists” [Cheon, ¶ 0149, 0234-0255, 0268-0279 and Figures 7, 8, 9a and 9b]; 
“wherein a moving position and a speed of the target vehicle will be obtained and used as the at least one control parameter according to the other-vehicle trajectory and the intention of the at least one other vehicle” [Cheon, ¶ 0070, 0087, 0109, 0149, 0234-0256, 0268-0279 and Figures 7, 8, 9a and 9b];
 “use the at least one control parameter to cooperate with the deviation amount, a speed, a lateral acceleration, and a plurality of state data of the host vehicle to calculate a target speed of the host vehicle” [Cheon, ¶ 0149, 0234-0255, 0268-0279 and Figures 7, 8, 9a and 9b]; 
“control a steering wheel, a throttle pedal and a brake force of the host vehicle based on an intention that the at least one target vehicle turns in a same lane or switches over to another lane, the dynamic trajectory, the at least one control parameter, and the target speed” [Cheon, ¶ 0070, 0087, 0109, 0149, 0234-0256, 0268-0279 and Figures 7, 8, 9a and 9b].
With respect to Claim 3: Cheon discloses “The active safety assistance system for pre-adjusting speed according to claim 1, wherein the plurality of environment-sensing data comprise a vehicle-width recognition result” [Cheon, ¶ 0148-0149, 0234-0255, 0268-0279 and Figures 7, 8, 9a and 9b];
“longitudinal and lateral relative speeds” [Cheon, ¶ 0148-0149, 0234-0255, 0268-0279 and Figures 7, 8, 9a and 9b]; 
“and a relative distance of the at least one other vehicle, moving-state information of the host vehicle, a lane line-detecting result, and a lane-line model” [Cheon, ¶ 0148-0149, 0234-0255, 0268-0279 and Figures 7, 8, 9a and 9b].
With respect to Claim 5: Cheon discloses “The active safety assistance system for pre-adjusting speed according to claim 3, wherein the other-vehicle trajectory estimation module combines time and space to generate a combined result” [Cheon, ¶ 0148-0149, 0234-0255, 0268-0279 and Figures 7, 8, 9a and 9b]; 
“and the intention-analyzing module uses the combined result to determine that the at least one other vehicle drives at an inside of a lane where the host vehicle presently drives, left of an outside of a lane where the host vehicle presently drives, or right of an outside of a lane where the host vehicle presently drives, thereby performing a lane-fitting process” [Cheon, ¶ 0148-0149, 0234-0255, 0268-0279 and Figures 7, 8, 9a and 9b].
With respect to Claims 11, 13, and 15: all limitations have been examined with respect to the system in claims 1, 3, and 5. The method taught/disclosed in claims 11, 13, and 15 can clearly perform on the system of claims 1, 3, and 5. Therefore claims 11, 13, and 15 are rejected under the same rationale.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).a).  
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7am -4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESS WHITTINGTON/Examiner, Art Unit 3669